DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 1/5/2021. Claims 1-5, 7-12, 14-16, and 18-23 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 1/5/2021 cancelled claim 6, 13, and 17.  No Claims were previously cancelled.  No new claim is added. Claims 1-3, 5, 7,-8, 12, 14, 15, 18 have been amended.  Therefore, claims 1-5, 7-12, 14-16, and 18-23 are pending and addressed below.                

Applicant’s amendments and arguments filed on 1/5/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-5, 7-12, 14-16, and 18-23 under 35U.S.C.101.  




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-5, 7-12, 14-16, 18-23) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-5 of, 
 receiving, by at least one computing device associated with an offer system, an extension communication from a user device associated with a user interacting with a user interface, the extension communication being generated via an offer extension executed by a user device in response to the user device navigating to merchant uniform resource locator (URL) associated with a merchant via interactions with the user interface, the extension communication comprising the merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension;
authenticating, by the at least one computing device, the user based at least in part on the offer ID;
determining, by the at least one computing device, a merchant ID associated with the merchant URL;

transmitting, by the at least one computing device, the available offer to the user device, wherein the available offer is configured to be rendered by the user device concurrently with the user interface being interacted with by the user..

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “retrieving,…., an available offer based on the merchant ID”.

In addition, claim 1 steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive an extension communication, can evaluate/determine a merchant ID, can observe/retrieve an offer, can observe/transmit/send the offer.

Further, Step 1, 4, 5, of (“receiving….an extension communication comprising a merchant uniform resource locator (URL) and an offer ID”, “retrieving,…., an available offer based on the merchant ID”;  “transmitting, …., the available offer to a user device”) 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computing device, a user device), other than reciting “by at least one computing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, execute the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

According to the Specification, it appears that Applicant does not invent “browser extension” technology but simply applying/using the existing “browser extension/communication” technology, to store “new” information (merchant URL and offer ID).  In a word, Applicant simply keeps the collected information into a browser communication in a manner consistently with the technology that can save/track back to originality and keep tracks of changes, without any recitation of details of how to carry out the abstract idea.   The instant claims collect and save information into a browser communication/storage, for example, a cookie, merely use browser extension as a tool to implement the abstract idea.



Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a computing device, a user device), is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

The component “a browser extension/browser communication” is merely recited at a high level of generality and/or are recited as applying to perform generic functions routinely used in the browser applications; thus they are not significantly more than the identified abstract idea.  

Applicant simply applies the abstract idea on a browser extension/communication/storage without any recitation of details of how to carry out the abstract idea.   The instant claim invokes the browser extension/communication/storage merely as a tool to keep the collected information and track any changes/updates as way to implement the abstract idea.



Thus the use of a browser extension and store identifiers in browser communication/storage to authenticate the user, store, determine, and retrieve information does not impose any meaningful limit on the computer implementation of the abstract idea, or providing a technical solution to a problem with browser extension since Applicant is merely using existing browser extension which are software/ programming instructions for exactly what it is supposed to do.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

See e.g.  MPEP 2106.05(a) that seems analogous: 
Examples that the courts have indicated may Not be sufficient to show an improvement in computer-functionality:
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; 

See MPEP 2106.05(f) that could say it’s “apply it” given of browser extension,
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)

Additionally, the additional element (a computing device, a user device) are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer 

Applicant’s Specification, [0035, 0072, 0073] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0035, 0072, 0073], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 2-5, 7, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations 

Independent claim 8 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 and method claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a memory, an offer system) described in independent claims 8 and 15, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 



Applicant simply applies the abstract idea on a browser extension/communication/storage without any recitation of details of how to carry out the abstract idea.   The instant claim invokes the browser extension/communication/storage merely as a tool to keep the collected information and track any changes/updates as way to implement the abstract idea.

The newly added procedural limitation in receiving step of “the extension communication being generated via an offer extension executed by a user device in response to the user device navigating to merchant uniform resource locator (URL) associated with a merchant via interactions with the user interface, the extension communication comprising the merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension”, are recited at high level of generality and are merely description of the collected information to be used exactly as it was expected to be used.

Thus the use of a browser extension and store identifiers in browser communication/storage to authenticate the user, store, determine, and retrieve 

See e.g.  MPEP 2106.05(a) that seems analogous: 
Examples that the courts have indicated may Not be sufficient to show an improvement in computer-functionality:
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; 

See MPEP 2106.05(f) that could say it’s “apply it” given of browser extension,
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)


Dependent claims 9-12, 14, and 16, 18-23, are merely add further details of the abstract steps/elements recited in claim 8 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-12,14 and 16,18-20 are also non-statutory subject matter.


Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant’s argument about the technical improvement made is conclusory and unpersuasive. 

In particular, the claim recites additional element (a computing device, a user device), other than reciting “by at least one computing device”, nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks. There is no specificity 

The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

The additional element limitations (a computing device, a user device) are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  As the result, they are not significantly more than the identified abstract idea.  Again, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

The component “a browser extension/browser communication” is merely recited at a high level of generality and/or are recited as applying to perform generic functions routinely used in the browser applications; thus they are not significantly more than the identified abstract idea.  

Applicant simply applies the abstract idea on a browser extension/communication/storage without any recitation of details of how to carry out 

What Applicant is referring to, “ the extension communication being generated via an offer extension executed by a user device in response to the user device navigating to merchant uniform resource locator (URL) associated with a merchant via interactions with the user interface, the extension communication comprising the merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension” are merely a description of the collected information, and is 
the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics how the system control/automate/intercept the browser extension collecting/gathering of merchant UR, offer ID, changing the delivery of the offer/incentive reward to the identified user device.  In other words, the instant claim is simply drafted in such a result-oriented way, and the receiving step is just collecting information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the 

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 8, 15 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Fujita and MacIlwaine references are now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Fujita’s and  MacIlwaine’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 8, 15. 



Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2-5, 7, 9-12, 14, and 16, 18-23, dependent from independent claim 1, 8, and 15 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-5, 7-12, 14-16, and 18-23 are not allowable over the recited arts of record.




                                       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-5, 7-12, 14-16, 18-23) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-5 of, 
 receiving, by at least one computing device associated with an offer system, an extension communication from a user device associated with a user interacting with a user interface, the extension communication being generated via an offer extension executed by a user device in response to the user device navigating to merchant uniform resource locator (URL) associated with a merchant via interactions with the user interface, the extension communication comprising the merchant URL and an offer ID, and the offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension;
authenticating, by the at least one computing device, the user based at least in part on the offer ID;

retrieving, by the at least one computing device, an available offer based on the merchant ID; and 
transmitting, by the at least one computing device, the available offer to the user device, wherein the available offer is configured to be rendered by the user device concurrently with the user interface being interacted with by the user..

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “retrieving,…., an available offer based on the merchant ID”.

In addition, claim 1 steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive an extension communication, can evaluate/determine a merchant ID, can observe/retrieve an offer, can observe/transmit/send the offer.

Further, Step 1, 4, 5, of (“receiving….an extension communication comprising a merchant uniform resource locator (URL) and an offer ID”, “retrieving,…., an available 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a computing device, a user device), other than reciting “by at least one computing device”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, execute the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

According to the Specification, it appears that Applicant does not invent “browser extension” technology but simply applying/using the existing “browser extension/communication” technology, to store “new” information (merchant URL and offer ID).  In a word, Applicant simply keeps the collected information into a browser communication in a manner consistently with the technology that can save/track back to originality and keep tracks of changes, without any recitation of details of how to carry out the abstract idea.   The instant claims collect and save information into a browser communication/storage, for example, a cookie, merely use browser extension as a tool to implement the abstract idea.


It should be noted the limitations of the method claims are claimed as being performed by a computing device recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting/displaying data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a computing device, a user device), is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

The component “a browser extension/browser communication” is merely recited at a high level of generality and/or are recited as applying to perform generic functions routinely used in the browser applications; thus they are not significantly more than the identified abstract idea.  

Applicant simply applies the abstract idea on a browser extension/communication/storage without any recitation of details of how to carry out the abstract idea.   The instant claim invokes the browser extension/communication/storage merely as a tool to keep the collected information and track any changes/updates as way to implement the abstract idea.



Thus the use of a browser extension and store identifiers in browser communication/storage to authenticate the user, store, determine, and retrieve information does not impose any meaningful limit on the computer implementation of the abstract idea, or providing a technical solution to a problem with browser extension since Applicant is merely using existing browser extension which are software/ programming instructions for exactly what it is supposed to do.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

See e.g.  MPEP 2106.05(a) that seems analogous: 
Examples that the courts have indicated may Not be sufficient to show an improvement in computer-functionality:


See MPEP 2106.05(f) that could say it’s “apply it” given of browser extension,
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)

Additionally, the additional element (a computing device, a user device) are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0035, 0072, 0073] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

Dependent claims 2-5, 7, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-5, 7 are also non-statutory subject matter.

Independent claim 8 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8 and method claim 15 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a memory, an offer system) described in independent claims 8 and 15, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely 

The component “a browser extension/browser communication” is merely recited at a high level of generality and/or are recited as applying to perform generic functions routinely used in the browser applications; thus they are not significantly more than the identified abstract idea.  

Applicant simply applies the abstract idea on a browser extension/communication/storage without any recitation of details of how to carry out the abstract idea.   The instant claim invokes the browser extension/communication/storage merely as a tool to keep the collected information and track any changes/updates as way to implement the abstract idea.



Thus the use of a browser extension and store identifiers in browser communication/storage to authenticate the user, store, determine, and retrieve information does not impose any meaningful limit on the computer implementation of the abstract idea, or providing a technical solution to a problem with browser extension since Applicant is merely using existing browser extension which are software/ programming instructions for exactly what it is supposed to do.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

See e.g.  MPEP 2106.05(a) that seems analogous: 
Examples that the courts have indicated may Not be sufficient to show an improvement in computer-functionality:


See MPEP 2106.05(f) that could say it’s “apply it” given of browser extension,
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)

Dependent claims 9-12, 14, and 16, 18-23, are merely add further details of the abstract steps/elements recited in claim 8 and 15 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 9-12, 14 and 16, 18-23 are also non-statutory subject matter.


Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler (US 2013/0311286), in view of Fujita et al.  (hereinafter, Fujita, US 2010/0179812), further in view of  MacIlwaine et al. (hereinafter, MacIlwaine, US 2011/0125565).             

As per claim 1, 8, Detwiler discloses a method, a system, comprising:
receiving, by at least one computing device associated with an offer system, an extension communication from a user device associated with a user interacting with a user device, the extension communication being generated via an offer browser extension executed by the user device in response to the user device navigating to a merchant uniform resource locator (URL) associated with a merchant via interactions with the user interface ([0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions for downloading such one or more browser extension or plug-in modules (also 
determining, by the at least one computing device, a merchant ID associated with the merchant URL ([0078, For each record, the merchant database 700 defines a plurality of fields, the fields including: (i) a merchant identifier 702, which uniquely identifies a merchant participating in the services of marketing offer server 130; (ii) a merchant name 704 (e.g., a trade name or name by which consumers identify the merchant, or another business name associated with a trade name by which consumers identify a given merchant); (iii) an indication of one or more merchant location(s) 706, which may comprise a URL or website address in the case of an online merchant location or a street address in the case of a brick-and-mortar location (in some embodiments, a distinct merchant location identifier may be associated with each merchant location)]);
retrieving, by the at least one computing device, an available offer based on the merchant ID (Fig. 6, item 602, coupon identifier, item 610, merchant identifier, Fig. 7, item 702, 704, 708, [0052, The memory 330 further stores a merchant database 365, which stores information about the merchants who participate in 
transmitting, by the at least one computing device, the available offer to the user device (Fig. 9, item 910, 0105, I n such an embodiment, each of the plurality of coupons or other types of marketing offers may be transmitted to the user device for output to the user or a subset (e.g., one) of the coupons or other types of marketing offers may be selected]), 

However, Detwiler does not explicitly discloses,
the offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension.
authenticating, by the at least one computing device, the user based at least in part on the offer ID; 

identifiers and to register designated coupon information…. Each of the plurality of user 
management server devices acquires the user identifier and the identification 
information of the mobile device, reports the address information of the storage location of the coupon information and the identification information of the mobile device to the center server device if the designated coupon information is registered in association with the user identifier and the identification information of the mobile device, 0049, In Embodiment 1, the address information is described as a Uniform Resource Identifier (URI) such as a Uniform Resource Locator (URL).  Accordingly, the user management server device 1-i in which the coupon information is registered is specified by the address information, 0059, At this time, the communication processing unit 34 of the user terminal device 2-j executes a web browser program based on the user operation of the input device 31, controls the communication device 33 when the URL of the login page is input with respect to the web browser displayed on the display 32 by the user 
operation, and acquires the web page of the URL via the network 3 according to 
the HTTP, 0098, According to Embodiment 1, a user ID different from the 
identification information of the mobile device 101 is used, the user management server device 1-i executes user authentication based on the user ID, and the coupon information is registered in association with the identification information of the mobile device 101 and the user with respect to only the registered user.  Accordingly, since the coupon information is managed in association with not the user identification information 
or the like is informed of the user identification information]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s marketing method by including user authentication, as disclosed by Fujita.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.
However, Detwiler and Fujita do not explicitly discloses,
wherein the available offer is configured to be rendered by the user device concurrently with the user interface being interacted with by the user.
MacIlwaine teaches (Fig. 11, 17, 19, 20, [0281, At the Media Channel ABC website, the user (101) sees a Merchant XYZ offer (523) with the insert (521) linked to the portal (143).  When the user (101) clicks the advertisement/offer (523) (not the insert (521)), the user (101) is taken to the Merchant XYZ website, as illustrated in FIG. 18.  At the Merchant XYZ website, as illustrated in FIG. 18, the user (101) can click the "back" button (524) of the browser to return to the Media Channel ABC webpage illustrated in FIG. 17.  In FIG. 17, if the user (101) clicks on the insert (521) and the user (101) is 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s and Fujita’s  marketing method by including displaying the offer and the webpage interacting with in the same user interface, as disclosed by MacIlwaine.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 2, 9, Detwiler further discloses; further comprising 
determining, by the at least one computing device, user account data associated with the offer ID (Fig. 6, item 602, 604, 606, [Abstract, In accordance with some embodiments, the marketing offer is redeemable at a merchant within a predetermined distance of the user, as determined by the location characteristic of the user.  In 
embodiments]).




receiving. by the at least one computing device, an offer enrollment request from the user device, wherein the offer enrollment request is based on the available offer and includes the offer ID ([0047, ii) a Registration Application, which may include instructions for a process to register a user device and/or user with the services of marketing offer server 300, 0084, The data may comprise, for example, data which causes the user to be a registered user or member of the marketing offer services provided by the marketing offer server 130.  For example, the user may set up login credentials (e.g., a username and password), contact information, a location characteristic (e.g., residence address, commuting route, intended travel plans or vacation destination and dates, locations frequently visited by the user, etc.), permission to track the GPS location of the user or user device and/or permission to utilize the IP address of the user device]);
generating, by the at least one computing device, a user offer enrollment comprising the available offer and at least one of the offer ID or the user account data (Fig. 6, item 602, 604, 606, [0068, The coupon database 600 includes a number of records R600a through R600f, each defining a coupon available for output to a user from marketing offer server 300 (e.g., via a web browser plug-in downloaded to a user device of the user from a website associated with the marketing offer server 300).  A plurality of fields stores data for each such record.  The fields specify: (i) a coupon identifier 602, which uniquely identifies a coupon available for output to a user; (ii) one or more search terms 604 which serves as 
transmitting, by the at least one computing device, the user offer enrollment to an issuer system ([0098, In embodiments in which a user pre-registers with a location based marketing offer service (e.g., by providing registration information via an associated website), the process 900 may be preceded by a user providing certain useful information (e.g., location characteristic information, authorization(s) to track the online activity of the user, etc.) to the marketing offer server 130.  For example, a user may provide to the marketing offer server 130 (e.g., at a time of registering with the server or another time) information that would may prove useful in determining the user's current or future location.  For example, users might be asked to enter two city pairs as part of a contest to encourage downloading of the browser plug-in. One user is selected at random and wins airline tickets between those city pairs.  The first city of the pair is most likely at or near the user's home city, and thus provides additional corroborating evidence as to the location of the user above and beyond an IP address.  Users might also be asked where they work or what highways that they most often travel.  Such information could again help to more precisely identify the location of a user, 0099,    In other embodiments, step 904 may comprise determining a location characteristic based on data other than (or in addition to) an IP address of a user device.  For example, information (e.g., answers to questions output to 

As per claim 4, 11, Detwiler further discloses;
wherein in response to receiving the user offer enrollment the issuer system associates the available offer with the user account data ([0098, In one embodiment, users are presented with a digital map upon registration and are asked to trace out a path on that map (e.g., using their finger if the device is comprises a touch screen), showing routes that they often drive, such as a work commute the path to a frequently visited friend.  Access to such information may facilitate the ability of the marketing offer server 130 to output coupons or other types of marketing offers not merely based on a user's current location, but based on a location the user is likely to be at some point in the future (e.g., along a commuting path of the user, at a travel destination the user indicates he has plans to visit, etc.), 0099, In other embodiments, step 904 may comprise determining a location characteristic based on data other than (or in addition to) an IP address of a user device.  For example, information (e.g., answers to questions output to the user, such as upon the user registering for the services offered by marketing offer server 130) may be utilized to determine a location characteristic of the user]).

As per claim 7, 14, 18, Detwiler further discloses;
wherein the offer browser extension stores the offer ID ([0086, It should be noted that while various embodiments described herein involve utilization of a browser plug-in or 
wherein the offer ID is generated by an issuer system during a registration process to associate user account data with the offer ID ([0068, The coupon database 600 includes a number of records R600a through R600f, each defining a coupon available for output to a user from marketing offer server 300 (e.g., via a web browser plug-in downloaded to a user device of the user from a website associated with the marketing offer server 300).  A plurality of fields stores data for each such record.  The fields specify: (i) 
a coupon identifier 602, which uniquely identifies a coupon available for output to a user, 0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions 
for downloading such one or more browser extension or plug-in modules (also 
referred to herein as web browser extensions or plug-ins herein).  Step 802 may 
further comprise, in some embodiments, transmitting data by the user device to 
the marketing offer server 130 (e.g., data input to the user device 200 by the 
associated user, for transmission to the marketing offer server).  The data may 
comprise, for example, data which causes the user to be a registered user or 

130.  For example, the user may set up login credentials (e.g., a username and 
password), contact information, a location characteristic (e.g., residence address, commuting route, intended travel plans or vacation destination and dates, locations frequently visited by the user, etc.), permission to track the GPS location of the user or user device and/or permission to utilize the IP address of the user device]).

As per claim 15, Detwiler discloses a method comprising: 
receiving, by at least one computing device associated with an offer system, an extension communication from a user device associated with a user interacting with a user interface of a web browser, the extension communication being generated via an offer browser extension executed by the user device in response to the user device accessing the web browser ([0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions for downloading such one or more browser extension or plug-in modules (also referred to herein as web browser extensions or plug-ins herein), Step 802 may further comprise, in some embodiments, transmitting data by the user device to the marketing offer server 130 (e.g., data input to the user device 200 by the associated user, for transmission to the marketing offer server), 0086, It should be noted that while various embodiments described herein involve 
retrieving, by the offer system, at least one of an available promotion or user account payment data based on the offer ID ([0068, The coupon database 600 includes a number of records R600a through R600f, each defining a coupon available for output to a user from marketing offer server 300 (e.g., via a web browser plug-in downloaded to a user device of the user from a website associated with the marketing offer server 300).  A plurality of fields stores data for each such record.  The fields specify: (i) a coupon identifier 602, which uniquely identifies a coupon available for output to a user, 0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions for downloading such one or more browser extension or plug-in modules (also referred to herein as web browser extensions or plug-ins herein).  
transmitting, by the offer system, at least one of the available promotion or the user account payment data to a user device ([0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions for downloading such one or more browser extension or plug-in modules (also referred to herein as web browser extensions or plug-ins herein).  Step 802 may further comprise, in some embodiments, transmitting data by the user device to 

However, Detwiler does not explicitly discloses,
the extension communication comprising an offer ID corresponding to a unique identifier indicating the user is registered to receive one or more offers via the offer system and being stored by the offer browser extension;
authenticating, by the at least one computing device, the user based at least in part on the offer ID;

Fujita teaches ([0008, According to an embodiment of the present invention, there is provided an electronic coupon processing system including a plurality of user management server devices configured to register one or a plurality of different user 
identifiers and to register designated coupon information…. Each of the plurality of user 
management server devices acquires the user identifier and the identification 
information of the mobile device, reports the address information of the storage location of the coupon information and the identification information of the mobile device to the center server device if the designated coupon information is registered in association with the user identifier and the identification information of the mobile device, 0049, In Embodiment 1, the address information is described as a Uniform Resource Identifier (URI) such as a Uniform Resource Locator (URL).  Accordingly, the user management server device 1-i in which the coupon information is registered is specified by the address information, 0059, At this time, the communication processing unit 34 of the 
operation, and acquires the web page of the URL via the network 3 according to 
the HTTP, 0098, According to Embodiment 1, a user ID different from the 
identification information of the mobile device 101 is used, the user management server device 1-i executes user authentication based on the user ID, and the coupon information is registered in association with the identification information of the mobile device 101 and the user with respect to only the registered user.  Accordingly, since the coupon information is managed in association with not the user identification information used for the user authentication but in association with the identification information of the mobile device 101, it is possible to reduce the possibility that the shop side 
or the like is informed of the user identification information]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s marketing method by including user authentication, as disclosed by Fujita.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.



the at least one of the available promotion or the user account payment data being configured to be rendered by the user device concurrently with the user interface being interacted with by the user.
MacIlwaine teaches (Fig. 11, 17, 19, 20, [0281, At the Media Channel ABC website, the user (101) sees a Merchant XYZ offer (523) with the insert (521) linked to the portal (143).  When the user (101) clicks the advertisement/offer (523) (not the insert (521)), the user (101) is taken to the Merchant XYZ website, as illustrated in FIG. 18.  At the Merchant XYZ website, as illustrated in FIG. 18, the user (101) can click the "back" button (524) of the browser to return to the Media Channel ABC webpage illustrated in FIG. 17.  In FIG. 17, if the user (101) clicks on the insert (521) and the user (101) is recognized by the offer redemption site (e.g., via a browser cookie), the offer redemption site(e.g., hosted on the portal (143)) displays the web page (526) in a separate window as illustrated in FIG. 19, which allows the user (101) to select a card of the user and save the offer (523) to the selected card.  In FIG. 19, the advertisement/offer (523) is also displayed in the user interface (526) to store the offer (523), but without the insert (521).  Once the user (101) clicks the "save" button (527), the offer redemption site displays a confirmation page as illustrated in FIG. 20]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s and Fujita’s  marketing method by including displaying the offer and the webpage interacting with in the same user interface, as disclosed by MacIlwaine.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective 


As per claim 20, Detwiler further discloses;
wherein the available promotion comprises a new account offering or a lending offer ([0084, The data may comprise, for example, data which causes the user to be a registered user or member of the marketing offer services provided by the marketing offer server 130.  For example, the user may set up login credentials (e.g., a username and password), contact information, a location characteristic (e.g., residence address, commuting route, intended travel plans or vacation destination and dates, locations frequently visited by the user, etc.), permission to track the GPS location of the user or user device and/or permission to utilize the IP address of the user device]).

As per claim 21, Detwiler further discloses the method of claim 15, wherein the extension communication further comprises a merchant uniform resource locator (URL) associated with a merchant, the merchant URL being accessed via the web browser ( (Fig. 6, item 602, Coupon Identifier, item 610, Merchant Identifier, [0084, The website or server so accessed by the user device (e.g., marketing offer server 300) may output to the user device HTML code that includes links to browser plug-in modules for a variety of web browsers (e.g., the links to the one or more browser plug-in modules may be output as links on the website, with accompanying instructions for downloading such 


As per claim 22, Detwiler further discloses the method of claim 21, further comprising determining a merchant ID associated with the merchant URL ([0052, The memory 330 further stores a merchant database 365, which stores information about the merchants who participate in the services offered by the marketing offer server 300.  Such information may include, for example, information identifying merchants who have provided coupons (or other marketing offers) for output by the marketing offer server 300, an identifier of each such coupon (or other marketing offer), 0078,  which may comprise a URL or website address in the case of an online merchant location or a 


As per claim 23, Detwiler further discloses the method of claim 22, wherein the available promotion is associated with the merchant ID (Fig. 6, item 602, Coupon Identifier, item 610, Merchant Identifier, [0027, A user device 110 may comprise a computing device associated with a user who has registered with (or has at least one of consented to receive marketing offers from or is able to receive marketing offers from) a location based marketing offer service as described herein, 0052, The memory 330 further stores a merchant database 365, which stores information about the merchants who participate in the services offered by the marketing offer server 300.  Such information may include, for example, information identifying merchants who have provided coupons (or other marketing offers) for output by the marketing offer server 300, an identifier of each such coupon (or other marketing offer), 0078,  which may comprise a URL or website address in the case of an online merchant location or a street address in the case of a brick-and-mortar location (in some embodiments, a distinct merchant location identifier may be associated with each merchant location); and (iv) one or more coupon identifier(s) of active coupons or other marketing offers submitted to marketing .


Claims 5, 12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Detwiler (US 2013/0311286), in view of Fujita et al.  (hereinafter, Fujita, US 2010/0179812), further in view of  MacIlwaine et al. (hereinafter, MacIlwaine, US 2011/0125565), and further in view of Kalgi (US 2013/0013499).                               

As per claim 5, 12, Detwiler further discloses;
wherein the available offer is associated with the merchant (Fig. 6, item 602, coupon identifier, item 610, merchant identifier, Fig. 7, item 702, 704, 708), and 

However, Detwiler and Fujita and MacIlwaine do not explicitly disclose,
wherein in response to the user device completing a transaction with the merchant, the issuer system applies the available offer to the transaction before processing the transaction.
Kalgi teaches ([0051, For example, an EWCP browser extension may detect that a merchant's webpage is using an EWCP-supported protocol (e.g., by determining existence of a protocol string starting with "ewalletcheckout://", "specialcheckout://", "specialwallet://", and/or the like) to request payment from a user, 0106, In the same illustration, Joe has also received a message 1417r via Facebook.RTM., which includes a URL link that Joe can activate to initiate redemption of the $25 payment, 0142, In 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s and Fujita and MacIlwaine marketing method by including user account payment data, as disclosed by Kalgi.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 16, Detwiler further discloses; however, Detwiler and Fujita and MacIlwaine do not explicitly disclose,
wherein the user account payment data is retrieved from an issuer system, and 
wherein the issuer system determines the user account payment data based on user account data associated with the offer ID.


starting with "ewalletcheckout://", "specialcheckout://", "specialwallet://", 
and/or the like) to request payment from a user]).

Kalgio further teaches ([0106, Messages may be aggregated from the various social networks and other sources (e.g., SMS, email).  The method of redemption appropriate for each messaging mode may be indicated along with the social pay message.  In the illustration in FIG. 14D, the SMS 1417q Joe received indicates that Joe can redeem the $5 obtained via SMS by replying to the SMS and entering the hash tag value `#1234`.  In the same illustration, Joe has also received a message 1417r via Facebook.RTM., which includes a URL link that Joe can activate to initiate redemption of the $25 payment]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s and Fujita and MacIlwaine marketing method by including user account payment data, as disclosed by Kalgi.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.

As per claim 19, Detwiler further discloses; however, Detwiler, Fujita and MacIlwaine           do not explicitly disclose, 
wherein the user account payment data comprises at least one of an account balance, a payment due date, a payment minimum amount, or a payment statement balance.
Kalgi teaches ([0090, In some embodiments, on obtaining the user account(s) data, e.g., 1020, the issuer server may determine whether the user can pay for the transaction using funds available in the account, e.g., 1021.  For example, the issuer 
server may determine whether the user has a sufficient balance remaining in the 
account, sufficient credit associated with the account, 0141, In one implementation, a pay card such as a credit card, debit card, pre-paid card, smart card and other pay accounts may have an associated code such as a bar code or QR code.  Such a code may have encoded therein pay card information including, but not limited to, name, address, pay card type, pay card account details, balance amount, spending limit, rewards balance]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Detwiler’s and Fujita and MacIlwaine marketing method by including user account payment data, as disclosed by Kalgi.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by .


                                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681